 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   RICHARD ANTHONY PETERSON,                               No. 2:19-cv-01480 WBS GGH P
12                         Petitioner,
13          v.                                               ORDER
14   RALPH DIAZ,
15                         Respondent.
16

17

18          On March 25, 2020, petitioner filed a motion for immediate release based solely on the
19   existence of the present COVID-19 medical crisis in light of his possibly immune compromised
20   system, and the prospect of release in mid-April 2020. 1 ECF No. 26. Respondent shall file a
21   response to this motion no later than 4:00 p.m., Wednesday, April 1, 2020. The undersigned
22   recognizes that this is a short response time in the present conditions, but nevertheless, the

23   purpose of the motion may be mooted unless resolved expeditiously. No extensions of time will

24   be granted.

25          The undersigned is interested in whether such a motion is appropriate in habeas corpus at

26   the district court level prior to any ruling on the merits, and absent the traditional focus on the

27   merits of the claims. See e.g., Hall v. San Francisco Superior Court, No. C 09-5299 PJH, 2010

28          1
                It may be that petitioner believes his petition briefing suffices for a discussion on the merits.
                                                             1
 1   WL 890044 (N.D. Cal. Mar. 8, 2010) and cases cited therein; Kerestesy v. Californa, No. 2:15-
 2   cv-0545 MCE AC P, 2017 WL 735736 (E.D. Cal. Feb. 24, 2017). If the answer is in the
 3   affirmative, the issue becomes whether petitioner qualifies for such relief.
 4   IT IS SO ORDERED.
 5   Dated: March 27, 2020
                                           /s/ Gregory G. Hollows
 6                                 UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
